IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                            :                   NO. 608
                                          :
        ORDER AMENDING RULES              :                   CIVIL PROCEDURAL RULES
        1910.16-4, 1910.16-7, 1910.17 and :
        1910.27 OF THE PENNSYLVANIA :                         DOCKET
        RULES OF CIVIL PROCEDURE          :
                                          :




                                                ORDER


PER CURIAM

      AND NOW, this 25th day of September, 2014, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1910.16-4, 1910.16-7, 1910.17 and 1910.27 of the
Pennsylvania Rules of Civil Procedure are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days on October 25, 2014.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.